Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, it contains allowable subject matter when the claim is taken as a whole.  Claim 1 is a representative claim for claim 20 which contain the same allowable subject matter when the claims are taken as a whole.  See the bolded/underlined/italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
A method comprising: 
connecting a host to a plurality of data storage devices via a network controller, each of the plurality of data storage devices and the network controller connected to a pods controller, each of the plurality of the data storage devices comprising a device controller; 
generating a rebuild strategy with a rebuild module connected to the plurality of data storage devices, the network controller, and the pods controller, the rebuild strategy directed to minimize data rebuild times in the event of a failure in the plurality of data storage devices;
executing the rebuild strategy in response to a detected failure in at least one data storage device of the plurality of data storage devices; 
executing a first portion of the rebuild strategy by the device controller until a predetermined threshold of the rebuild strategy is met; 
executing a remaining portion of the rebuild strategy with the pods controller; and 


As to claim 9, it contains allowable subject matter when the claim is taken as a whole.  See the bolded/underlined/italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art: 
A method comprising: 
connecting a host to a plurality of data storage devices via a network controller, each of the plurality of data storage devices and the network controller connected to a pods controller, each of the plurality of the data storage devices comprising a device controller; 
generating a rebuild strategy with a rebuild module connected to the plurality of data storage devices, the network controller, and the pods controller, the rebuild strategy directed to minimize data rebuild times in the event of a failure in the plurality of data storage devices; 
executing the rebuild strategy in response to a first detected failure in at least one data storage device of the plurality of data storage devices; and 
altering the rebuild strategy with the rebuild module to change a data stripe by adding at least one parity volume in response to a predicted change in data storage conditions predicted by the rebuild module.

Dependent claims 2-8 and 10-19 are allowable based on the virtue of dependency of allowable claims 1 and 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (US 20140215147 A1, US 7734591 B1, US 20160292035 A1, US 20210294497 A1). The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140215147 A1: At block 312, storage controller 102 checks whether the current rebuild process is close to completion. In one example, to illustrate, storage management module 104 can provide a variable that indicates percent complete (completion percentage) of the rebuild process. For example, if the percent complete is set to a value of 50%, and if the current rebuild process is more than 50% complete, then processing proceeds to block 318 where storage management module 104 continues with the current rebuild process. On the other hand, if the current rebuild process is less than 50% complete, then processing proceeds to block 314 where storage management module 104 handles the current rebuild process.
US 7734591 B1: The monitoring of the copy and snapshot functionality of each volume of the data object is performed by receiving status from storage device controllers 120, 130, 140 and 150 that report resource utilization, errors, and percentage complete during the course of the copy operation. End to end flow control is managed by the replication manager 110 by use of a suspend function. Errors are managed using request retries or resets. Status is returned to the replication manager 110 by the storage device controllers 120, 130, 140, and 150 at predetermined intervals to report on the completion percentage of the copy operation and to take a current view or "snapshot" of resource usage such volume space and cache utilization. Status is also reported at completion. When errors are encountered by the storage device controller, the error message is forwarded to the replication manager 110 and the volume copy is then suspended. The replication manager manages the recovery for the error and then resumes if it succeeds or cancels if it fails.

US 20210294497 A1: For large-scale systems such as business systems, it is required to reduce costs for operation management and improve availability by promptly responding to problems. From such a background, it is received a lot of attention on a technique of collecting and analyzing operation information and configuration information of a storage, and speeding up and facilitating storage maintenance and troubleshooting. As an example of such a technique, in JP 2007-48325 A, there is disclosed a method for selecting a parity group of a creation destination of a new volume from a required performance of the volumes forming the parity group and the operation rate of the parity group when a volume, which is a storage area recognized by a host, is newly created.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.N.P./Examiner, Art Unit 2114    


/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114